TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2014



                                     NO. 03-13-00177-CR


                             Reynaldo Hernandez, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that appellant pleaded true to

the enhancement allegations. The judgment, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.